DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, lines 7 and 8 it is not clear what “the rolls” refer to since “a plurality of rolls” is set forth in line 1 and “work rolls” and “backup rolls” are set forth in line 2.  Claim 1, lines 9 and 12, sets forth “at least roll chocks of the rolls other than the reference roll” and then “the roll chocks” in lines 11 and 14, it is not clear if Applicant is intending to set forth different “at least roll chocks of the rolls” in lines 9 and 12 or if claim 12 should be --the at least roll chocks of the rolls-- and further if “the roll chocks” in lines 11 and 14 should be amended likewise.
In claim 5, line 5 it is not clear what “the rolls” refer to since “a plurality of rolls” is set forth in line 1 and “work rolls” and “backup rolls” are set forth in line 2.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a load detection apparatus which detects a vertical roll load”, “a pressing apparatus which presses the roll chocks”, “a driving apparatus which moves the roll chocks” and “a position control unit which fixes a rolling direction position” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4-6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasai et al. (8,973,419).  Regarding claims 1 and 5, Kasai discloses a four high rolling mill (30; Figs. 1 and 2) and rolling mill setting method; comprising back-up rolls (2a,2b) in back-up roll chocks (4a,4b) and work rolls (1a,1b) in work roll chocks (3a,3b), the work roll and back-up rolls being respective rolls which are arranged in a vertical direction.  Kasai discloses any one roll (2a) amongst respective rolls (1a,1b,2b).  Kasai discloses a load detection apparatus (9; Fig. 1) located at a rolling support point of a back-up roll chock (4a) which is positioned on a drive side and an operator side (Fig. 1) of hydraulic operator and drive side positioners (7).  Kasai discloses (Fig. 7) a pressing apparatus (16) which is a hydraulic cylinder for pressing a work roll chock (col. 11, lines 23-25) and a driving apparatus (17) facing the pressing apparatus (16) which is a hydraulic cylinder (col. 11, lines 56-59) that is constructed to fix a rolling direction position of work roll chocks (3a) of the work roll (1a) by executing position control (col. 11, lines 62-65) through a work roll chock position control device (18).  Kasai discloses that a kiss roll reference position is set prior to rolling (col. 7, lines 43-45) which fixes a position of roll chocks (4a) of the reference roll (2a) as a reference position and that during rolling, the driving apparatus is driven (col. 11, lines 62-67 and col. 12, lines 1-3), a roll gap control device (14) controls a difference of work and drive side positioners (7) and positions of roll chocks (3a,3b; col. 9, lines 5-12) of rolls (1a,1b) other than the reference roll (2a) are controlled within a differential force range (allowable range) of the work and drive side roll chocks (3a,3b) (col. 9, lines 20-25).  Regarding claims 2 and 6, the reference roll (2a) is an uppermost roll (Fig. 2).  Regarding claim 4, the driving apparatus (17) is a hydraulic cylinder (col. 11, lines 56-59).  Regarding claim 12, the driving apparatus (17) is a hydraulic cylinder with a roll chock position apparatus (18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3,11,13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (8,973,419) in view of Shida et al. (3,938,360).  Kasai does not disclose work bending.  Shida teaches a work roll bender (17) located between work rolls (2; Fig. 2) having a work roll bender control (16) which is actuated in response to a roll positioner (4) and roll position detector (5) that are used to calculate an optimum roll bending force (calculator (15).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the rolling mill of Kasai to include a work roll bender as taught by Shida in order to improve shape of a rolled product.  
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose the rolling mill setting methods for four high and six high rolling mills as claimed in claims 7-10, including the limitations of base claim 5 and intervening claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725